The Honorable Tom Hanna Criminal District Attorney Jefferson County Beaumont, Texas 77704
Re: Emergency commitment of alcoholics.
Dear Mr. Hanna:
You have requested our opinion concerning the following question.
Can a County Judge issue an Order of Protective Custody under Article 5561c, Sec. 9(c) . . . when the application and Certificate of Medical Examination are tendered [to] and accepted by the Judge after working hours and on weekends?
Article 5561c, section 9(c), V.T.C.S., provides in part:
  If in the county court in which a petition or application is filed, a Certificate of Medical Examination for Alcoholism is filed showing that the proposed patient has been examined within five (5) days of the filing of the Certificate and stating the opinion of the examining physician that the proposed patient is an alcoholic and because of his alcoholism is likely to cause injury to himself or others if not immediately restrained, the Judge may order any health or peace officer to take the proposed patient into protective custody and immediately transport him to a designated mental hospital or other suitable place and detain him pending order of the court; provided, however, that in no event shall the proposed patient be denied the hearing prescribed above to be held not less than five (5) days and no more than fourteen (14) days from the filing of the petition.
Section 2 of article 5561c provides for a liberal construction to accomplish the Act's purpose. The purpose of section 9(c) is clearly to provide immediate protection to the proposed patient and others. There is no language in article 5561c which limits the accomplishment of this purpose to working hours. Compare, V.T.C.S. art. 5547-12.
In addition, Rule 74, Texas Rules of Civil Procedure, provides:
  The filing of pleadings, other papers and exhibits as required by these rules shall be made by filing them with the clerk of the court, except that the judge may permit the papers to be filed with him, in which event he shall note thereon the filing date and time and forthwith transmit them to the office of the clerk.
Accordingly, in our opinion an application or a Certificate of Medical Examination for Alcoholism may be `filed' for purpose of article 5561c by filing same with a County Judge. The papers may be so filed and an Order of Protective Custody issued after working hours and on weekends.
 SUMMARY
An Order of Protective Custody under article 5561c may be issued immediately pursuant to an application and a Certificate of Medical Examination filed with a county clerk or county judge at any time.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee